UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-7356


LEE ERIK BOOZER,

                Petitioner - Appellant,

          v.

TRACY RAY, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:08-cv-00489-MHL)


Submitted:   May 24, 2010                  Decided:   June 11, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lee Erik Boozer, Appellant Pro Se.    Gregory William Franklin,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Lee Erik Boozer seeks to appeal the magistrate judge’s

order ∗ denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues        a    certificate      of    appealability.            See    28     U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue        absent     “a    substantial     showing      of     the   denial    of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this        standard    by    demonstrating       that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);        see    Miller-El   v.   Cockrell,     537    U.S.   322,    336-38

(2003).           When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and conclude that Boozer has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.            We dispense with oral argument because the facts


        ∗
       The parties consented to the exercise of jurisdiction by
the magistrate judge under 28 U.S.C. § 636(c) (2006).



                                              2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3